Citation Nr: 1634088	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  09-10 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, status post total right knee arthroplasty.

2.  Entitlement to service connection for a left knee disorder, status post total left knee arthroplasty.

3.  Whether the discontinuance of an award of special monthly compensation based on housebound status for the period from October 1, 2008 to May 10, 2010, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to May 1973 in the United States Marine Corps.  He served from December 1970 to May 1971 in the Republic of Vietnam, for which period he was awarded the Combat Action Ribbon and the Bronze Star Medal, among others.  

The special monthly compensation issue comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The service connection issues for the knees come to the Board on appeal from a June 2009 rating decision issued by the RO in Roanoke, Virginia.  

A review of the Virtual VA paperless claims processing system reveals additional VA medical records dated from 2010 to 2013.  A review of the Veterans Benefits Management System (VBMS) reveals a June 2016 Informal Hearing Presentation from the Veteran's representative.  

In February 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  In July 2012, the Veteran presented testimony at a Central Office Board hearing in Washington D.C., before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder.


In July 2012, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

In the same July 2012 Board decision, the Board determined that the reduction of the evaluation for residuals of prostate cancer from 100 percent to 20 percent, effective from October 1, 2008, was proper.  In other words, the Board did not restore the total 100 percent rating for the Veteran's prostate cancer residuals after October 1, 2008.  The Board also denied entitlement to several increased ratings for residuals of prostate cancer.  Thus, these issues are no longer on appeal before the Board.


FINDINGS OF FACT

1.  The Veteran's current right and left knee degenerative joint disease did not manifest in service and is not related to any event or incident of his active service from 1970 to 1973, including the Veteran's documented in-service history of heavy lifting and intense training in the Marine Corps.

2.  From October 1, 2008 to May 10, 2010, with regard to housebound benefits, the Veteran does have a service-connected disability rated as 100 percent disabling - posttraumatic stress disorder (PTSD).  However, from October 1, 2008 to May 10, 2010, the Veteran does not have additional service-connected disability or disabilities independently ratable at 60 percent or more.  In addition, from October 1, 2008 to May 10, 2010, the Veteran does not meet the criteria with regard to being "permanently housebound" due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  A left knee disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The discontinuance of an award of special monthly compensation based on housebound status for the period from October 1, 2008 to May 10, 2010, was proper.  38 U.S.C.A. §§ 1114(s), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.350(i), 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

For the service connection issues on appeal for the knees, VA's duty to notify was satisfied by letters dated on August 2008, June 2010, and September 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

For the special monthly compensation issue on appeal, review of the claims folder does not reveal compliance with the VCAA.  Regardless, the Board is satisfied that any VCAA notice error did not prejudice the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  It is noted the Veteran bears the burden of showing that a notice error is prejudicial.  Id. at 1706.

In this regard, the Board concludes that a reasonable person in the Veteran's position would have known from the information he received what he was required to submit in order to substantiate his special monthly compensation claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (VCAA notice error not prejudicial when a reasonable person could be expected to understand from the record what was needed).  In this regard, the February 2009 Statement of the Case (SOC), as well as subsequent Supplemental Statements of the Case (SSOCs), provided the Veteran with a copy of the law and regulations applicable to special monthly compensation based on housebound status, with a discussion of how such laws and regulations affect the determination.  As such, there is no prejudice or harm shown, as the Veteran clearly should have been aware of the criteria necessary to substantiate his special monthly compensation claim based on housebound status.  

Thus, no harm or prejudice has resulted to the Veteran.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Accordingly, the Board is satisfied the Veteran was afforded a meaningful opportunity to participate in the adjudication of his special monthly compensation claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, and VA examinations.  For his part, the Veteran has submitted personal statements, argument from his representative, hearing testimony, and private medical evidence.  The Veteran has not identified any additional, relevant medical evidence not already associated with the claims file.  

The Veteran was afforded an August 2012 VA examination and opinion that addressed the etiology of his current right and left knee disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As will be discussed below, this examination and opinion, although speculative in its conclusion, was nevertheless thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  The VA examiner correctly explained the basis for the speculative medical opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).
The VA examination also considered the Veteran's lay assertions.  As such, there is no basis for any further VA examination or opinion as to the right and left knee issues on appeal.  

Moreover, for both the service connection and special monthly compensation issues on appeal, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the service connection and special monthly compensation issues on appeal.

II.  Service Connection for Right and Left Knees

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

However, under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37.  Arthritis is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if arthritis is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  

Service connection for an enumerated "chronic disease" such as arthritis listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" such as arthritis shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease such as arthritis in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

In addition, for chronic diseases listed in 38 C.F.R. § 3.309(a)-such as arthritis-service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the post-service symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340 (Fed. Cir. 2013) (holding that only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in § 3.303(b).  The correct understanding of the "condition noted during service" is that the condition is one that is indicative of but not dispositive of a chronic disease.  Walker, 708 F.3d at 1339.  Stated another way, continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  38 C.F.R. § 3.303(b).  See also Walker, 708 F.3d at 1339-40.  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Veteran claims that his current right and left knee arthritis is related to excessive wear and tear on his knees from his time in the Marine Corps from May 1970 to May 1973.  Specifically, he says intensive training, running, marching, carrying an M-60 machine gun with a lot of weight (300 pounds), jumping out of helicopters, and other aspects of his duty hurt his knees.  He believes the repetitive trauma to his knees during service ultimately developed into arthritis and required multiple knee replacement surgeries from 2005 to 2007.  At times during the appeal, he also asserts continuity of symptoms for knee pain since the time of his service.  However, he further adds that he never actually complained about his knee pain until the late 1980s, or early 1990s.  He maintains this was due to his Marine Corps training, which discouraged him from complaining about medical problems.  Post-service, he contends that most of the time he drove a truck and delivered mail, which would not have impacted his knees.  See February 2010 DRO hearing testimony; May 2012 Central Office hearing testimony.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a right or left knee disorder.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, based in part on VA X-ray reports dated in February 2006 and the August 2012 VA knee examination, the Veteran has been diagnosed with degenerative joint disease and leg length discrepancy of the knees, status post bilateral knee arthroplastic surgery.  VA treatment records confirm the Veteran underwent right and left knee replacement and arthroplasty surgeries from 2005 to 2007.  In any event, the evidence clearly reveals current right and left knee arthritis for the Veteran.  The remaining is whether his right and left knee arthritis manifested in service or is otherwise related thereto.

Once again, the Board notes that arthritis is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies.  Walker, 708 F.3d at 1338-39.

The Veteran's STRs are negative for any complaints, treatment, or diagnosis of right or left knee problems.  An October 1970 STR sick call treatment record observed a pulled muscle in the right thigh, but with no mention of the knees.  Moreover, at his April 1973 STR discharge examination, an objective examination of the lower extremities was normal.  However, the Board does acknowledge that the Veteran's reported history of heavy lifting and intense training as part of his military occupational specialty (MOS) duties as a machine gunner duties appears credible and consistent with the places, types, and circumstances of the Veteran's service in the Marine Corps.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  It is not disputed this would have put stress on his knees.  

During service, the Board acknowledges that the incurrence of an injury alleged to have happened in combat may be shown by lay evidence, if consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Although it is undisputed the Veteran engaged in combat based on the RO's grant of service connection for PTSD due to his combat stressors from Vietnam, as well as his receipt of the Combat Action Ribbon and Bronze Star Medal, the Board finds no evidence or allegation of record that the Veteran's bilateral knee arthritis was incurred during a specific instance of combat; thus, the combat presumption does not assist the Veteran with his claim here.

Although the Veteran's currently diagnosed right and left knee arthritis is an enumerated "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), bilateral knee arthritis is not "shown" in service.  That is, 38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  No such diagnosis of arthritis is of record during service.  It follows that, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a medical nexus.  

Post-service, there is also no probative, credible evidence of right or left knee arthritis within one year of the Veteran's military service in 1973.  Thus, the Veteran is not entitled to service connection for arthritis on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.  The first clinical post-service evidence of a right or left knee disorder is from VA X-rays of the knees dated in 1998 in CPRS, many years after service.  The impression noted right knee osteoarthritic degenerative changes with sharpening of the tibial spines and narrowing of the patellofemoral articulation.  For the left knee, there was slight narrowing of the patellofemoral articulation with no other bone abnormality noted.

Post-service, with regard to continuity of symptomatology, the Veteran is indeed competent as a layperson to report continuous observable right and left knee pain and other symptoms, both during service and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09; Layno, 6 Vet. App. at 469.  In this regard, both during service and post-service, he has reported that he experienced right and left knee pain, but that he never actually complained about his knee pain until the late 1980s, or early 1990s, due to his Marine Corps training, which discouraged complaining about medical problems.  See May 2012 Central Office hearing testimony at pages 1-6, 11-12, 15.  

However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (emphasis added).

The Board emphasizes that definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971).  Credibility has been termed as "the quality or power of inspiring belief."  Webster's Third New International Dictionary (1966).  "Credibility involves more than demeanor.  It apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).

That is, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In the present case, the Veteran's lay assertions as to continuity of symptoms for the right and left knee after his in-service duties are inconsistent with the totality of the evidence of record, and entitled to less probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (the Board can use inconsistent statements, among other factors, to impeach the credibility of a witness).  

In particular, at his February 2010 DRO hearing testimony, the Veteran specifically stated that his knees did not bother him during service.  See testimony at page 5.  However, in contrast, at the May 2012 Central Office hearing, the Veteran remarked that his knees did actually hurt during service when out in the field, but he did not complain because this was discouraged in the Marine Corps.  See testimony at pages 1-6, 11-12, 15.  Then, at the August 2012 VA knee examination, when asked about in-service knee pain, the Veteran ambiguously responded he did not have time to consider whether his knees hurt.  Thus, the Veteran's statements have been inconsistent regarding the onset of his right and left knee pain during service.  

The following post-service medical evidence is also inconsistent with the Veteran's allegations regarding continuity of symptomatology:

A May 1974 VA hospital discharge summary found that for the lower extremities, there were no abnormal findings.  The Veteran only reported pain in the mid-back, and was diagnosed with a mid-back sprain, herniated disc, L5-S1.  

A July 1983 VA hospital examination was silent for any knee conditions.  Notably, in the past medical history section, the Veteran reported his low back pain with slipped lumbar disc, but his past history was "otherwise unremarkable."  

During August 1989 VA inpatient treatment, the Veteran specifically denied any medical problems except for intermittent back pain secondary to a work-related injury in the 1970s.  He also reported irritable bowel syndrome.  

A March 1990 medical history and review of symptoms was silent for knee conditions.  It was noted the Veteran had chronic low back pain.  Importantly, a musculoskeletal examination did not reveal any knee problems.  The extremities were all normal.  

An October 1990 VA inpatient psychiatric record showed the Veteran's physical examination was within normal limits except X-rays that revealed arthritis of the lumbar spine.

A September 1992 VA history and examination remarked the only adult illness listed for the Veteran is herniated disc with chronic low back pain.  Moreover, a musculoskeletal and extremity examination was normal, except for the low back.  

A September 1996 VA examination revealed no complaints on musculoskeletal examination - the Veteran moved all four extremities well.  

Again, the above medical evidence is inconsistent with the Veteran's lay assertions regarding continuous right and left knee symptoms or any right or left knee disorder from the time of his Vietnam service, even intermittently.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (the Board can use inconsistent statements, among other factors, to impeach the credibility of a witness).  The Board emphasizes that contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the present case, the following evidence, although not directly inconsistent with the Veteran's assertions, nevertheless does not corroborate any right or left knee symptoms or complaints for many years after service:

At an August 1988 private psychologist report, it was noted that back pain forced the Veteran to leave his job as carpenter.  But there was no mention of knee pain.  
In a November 1988 VA problem list, PTSD, personality disorder, and chronic back ache were all listed, but there was no mention of the knees.  At a December 1988 VA inpatient discharge summary, it was noted the Veteran has chronic backache, a resolved upper respiratory infection, PTSD, and dental caries.  However, nothing else was noted, including any knee problems.  In the past history section of the summary, the Veteran did not discuss the knees.  He only mentioned low back pain and disc herniation.  Finally, a November 1992 VA vocational counseling report commented that the Veteran worked as carpenter immediately after service from 1974 to 1988, but was unable to continue due to back problems.  Once again, there is no mention of knee problems in this report. 

With regard to post-service right and left knee pain, the Board acknowledges it must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  In this regard, the Veteran's statements and reported history in the medical evidence above, made for the purpose of medical diagnosis or treatment, are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  

That is, if the Veteran was having continuous right and left knee pain or symptoms subsequent to rigorous physical training and duties in the Marine Corps from 1970 to 1973, common sense dictates it is highly unlikely he would fail to mention his right and left knee pain on numerous occasions throughout the post-service years.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In summary, his failure to report any complaints of a right or left knee disorder at numerous, earlier instances of VA and private medical treatment, is persuasive evidence that he was not then experiencing any right or left knee problems, for many decades post-service.  Therefore, the Veteran's lay assertions are not particularly persuasive, probative, or credible on this issue.  

The Board has also considered the Veteran's assertion during his February 2010 and May 2012 hearing testimony that he never actually complained about his knee pain until the late 1980s, or early 1990s.  He maintains this was due to his Marine Corps training, which discouraged complaining about medical problems.  This notwithstanding, the Board finds the post-service medical evidence above is unsupportive of this assertion.  VA and private treatment records and examinations dated during the 1970s, 1980s, and 1990s repeatedly confirm the Veteran reported and sought medical treatment for back pain, psychiatric issues, and irritable bowel syndrome, among other problems.  Therefore, the Veteran was not averse to reporting his medical problems, and his explanation about not reporting knee symptoms due to his Marine Corps training is unsupported.    

Post-service, with regard to a nexus, there is no probative medical evidence of record linking his current right and left knee arthritis with his period of service in the Marine Corps.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  
At the August 2012 VA knee examination, the VA examiner cited findings revealing diagnoses of residuals, status post bilateral knee TKA for bilateral knee degenerative joint disease and leg length discrepancy.  The VA examiner opined that the Veteran's bilateral knee disabilities, status post arthroplasty, are not related to his active service, to include injuries from jumping from a helicopter and from carrying heavy equipment.  The VA examiner noted that despite the Veteran's claim that bilateral knee degenerative joint disease is due to extreme trauma to the knees from wear and tear sustained in the Marine Corp, the STRs were silent with regard to left or right knee conditions.

The VA examiner emphasized that "[a] meticulous review of the records does not provide objective evidence to form a nexus between active duty service and bilateral knee DJD s/p TKA's."  The VA examiner observed that the earliest record found after active duty providing for a left or right knee condition is an X-ray of the right and left knees dated 1998 (per CPRS).  The VA examiner remarked that the X-ray was performed 25 years after active duty service.  A nexus for bilateral knee conditions cannot be formed based on the absence of objective findings for left or right knee pain in this 25 year span of time between the Veteran's exit from active duty and 1998.  The VA examiner noted the Veteran's lay assertion that during active duty, the Veteran said he did not have time to consider whether his knees hurt.  In the late 1980s, the Veteran stated to the VA examiner he had arthroscopies with VA for the knees (the Board notes that VA treatment records from 1980s and 1990s do not confirm this assertion - they only show later surgeries).  Notably, the VA examiner discussed in detail that there were no findings of knee conditions from medical records in the claims folder dated in the 1970s and 1980s.  

Furthermore, it was noted by the VA examiner that the Veteran's post-service career was that of a carpenter, which appeared to span a period of at least 12 years after service.  (This assessment by the VA examiner is confirmed by VA and private treatment records dated in the 1970s and 1980s and 1990s noted above).  In addition, the VA examiner noted that on the Veteran's entrance exam he reported working in labor, which led the VA examiner to assume that he was a 'laborer'.   The VA examiner reflected that "these occupations predispose the worker to wear and tear of the knees, which could contribute to, or cause, DJD of the knees."  Thus, given the lack of objective evidence, the VA examiner felt that "it would be speculative" to opine in this case as to which of the veteran's labor jobs, his carpenter jobs or the duties in the U.S. Marine Corps each caused the DJD of the knees.  The VA examiner added that his rationale is from the medical record, the medical literature, and clinical experience.

Overall, this VA examination and opinion was thorough, adequate, supported by an explanation, based on a review of the claims folder, and supported by the probative evidence of record.  Importantly, the Veteran has not submitted any contrary medical nexus opinion of record with regard to his right and left knee arthritis.

Although the VA opinion is speculative, the VA examiner correctly explained the basis for the speculative medical opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In particular, given the lack of objective evidence, the VA examiner felt that "it would be speculative" to opine in this case as to which of the Veteran's labor jobs, his carpenter jobs or the duties in the U.S. Marine Corps each caused the DJD of the knees.  The VA examiner reflected that "these occupations predispose the worker to wear and tear of the knees, which could contribute to, or cause, DJD of the knees."  An inconclusive opinion is valid when the application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability that a physician could only speculate as to the cause of a claimant's disability or condition.  Jones, 23 Vet. App. 390-91.  

 "An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . ."  Jones, 23 Vet. App. 390.  An equivocal medical opinion may still be competent, and cannot be considered "non-evidence."  Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008).  The Court has also noted that VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant.  In the Court's view, that assessment is inherent in a finding that the duty to assist has been fulfilled.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (Board may be required to obtain further medical evidence "unless the medical evidence itself indicates that determining the cause is speculative"); see also Roberts v. West, 13 Vet.App. 185, 189 (1999) (observing that "the fact that [a] medical opinion was inconclusive  . . . does not mean that the examination was inadequate.")

In short, although indeed probative and detailed, the August 2012 VA opinion is expressed in language too vague and speculative to establish a plausible relationship between the Veteran's current arthritis of the knees and his active service in the Marine Corps.  See 38 C.F.R. § 3.102; Bloom v. West, 12 Vet. App. 185, 187 (1999); Bostain v. West, 11 Vet. App. 124, 127- 28 (1998).  In fact, the VA examiner presents some rationale of why the bilateral knee arthritis is not related to service.  Therefore, service connection for the knees cannot be granted based on this VA opinion.  

With regard to lay evidence of a nexus of current right and left knee arthritis to the Veteran's active service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of right and left knee pain during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, neither the Veteran nor his representative has medical training or expertise for offering a medical nexus opinion as to right or left knee arthritis.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  

Furthermore, the Veteran's lay assertions in the present case are outweighed by the clinical evidence of record and the Veteran's own inconsistent statements.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  

Accordingly, the preponderance of the evidence is against the Veteran's service connection claims for right and left knee disorders.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Special Monthly Compensation (Housebound)

Special monthly compensation benefits by reason of being housebound are payable under 38 U.S.C.A. § 1114(s) if the Veteran has a single disability rated as 100 percent disabling, and has either:

(1) additional service-connected disability or disabilities independently ratable at 60 percent or more, or 

(2) is "permanently housebound" by reason of service-connected disability or disabilities.  

38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Housebound benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  

In addition, the disabilities independently ratable at 60 percent or more must be separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i)(1).

However, for the purpose of meeting the first criterion, a rating of 100 percent may be based on any of the following grants of total disability: on a schedular basis, on an extraschedular basis, or on the basis of a temporary total rating pursuant to 38 C.F.R. §§ 4.28 (pre-stabilization rating), 4.29 (temporary total hospital rating) or, 4.30 (temporary total convalescence rating).  See VAOPGCPREC 2-94 (February 2, 1994).

The RO awarded the Veteran special monthly compensation by reason of being permanently housebound effective from November 24, 2004 to October 1, 2008.  

The RO discontinued the Veteran's special monthly compensation by reason of being permanently housebound from October 1, 2008 to May 10, 2010.  Thus, for this period of time, the Veteran was not in receipt of special monthly compensation by reason of being permanently housebound.  This is the period of time on appeal.  Specifically, the disability rating for prostate cancer residuals was reduced from 100 percent to 20 percent and 40 percent, by way of the June 2008 rating decision on appeal, effective from October 1, 2008.  As a result, the RO also discontinued special monthly compensation for housebound benefits effective October 1, 2008 to May 10, 2010, due to the lowering of the percentage for the Veteran's prostate cancer residuals (discussed in more detail further below).   

The RO again awarded the Veteran special monthly compensation by reason of being permanently housebound from May 10, 2010 to the present.  

Under 38 C.F.R. § 3.105(e), where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  Id. 

At the outset, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, after the proposed discontinuance of special monthly compensation for housebound benefits, in a March 2008 rating decision, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  The Veteran did not request a hearing on this issue, or submit any additional evidence.  The effective date of the discontinuance, October 1, 2008, was the last day of the month after expiration of the 60-day period from the date of notice of the June 2008 final rating action, as set forth in the applicable VA regulation.  See 38 C.F.R. § 3.105(e), (i)(2).  Thus, all procedural requirements were met here pursuant to 38 C.F.R. § 3.105(e) and (i).   

The Board notes the issue of the propriety of the reduction of the Veteran's service-connected prostate cancer residuals under Diagnostic Code 7528 was previously adjudicated in the previous July 2012 Board decision.  In the July 2012 Board decision, the reduction for the Veteran's service-connected prostate cancer residuals under Diagnostic Code 7528 from 100 percent to 20 percent and to 40 percent was determined to be proper.  That Board decision was not appealed.  

As a result of the reduction of the prostate cancer residuals from 100 to 20 percent and to 40 percent, effective from October 1, 2008 to May 10, 2010, the Veteran did not meet the schedular rating criteria for special monthly compensation at the housebound rate, based on one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

That is, effective from October 1, 2008 to May 10, 2010, the Veteran's service-connected disabilities were: PTSD, rated as 100 percent disabling; prostate cancer residuals, rated as 20 percent and then 40 percent disabling, and erectile dysfunction, rated as 0 percent disabling.  

As such, from October 1, 2008 to May 10, 2010, although the Veteran had a single disability rated as 100 percent disabling (PTSD), he did not have additional service-connected disability or disabilities independently ratable at 60 percent or more.  His prostate cancer residuals were rated as 20 percent and then 40 percent disabling, and his erectile dysfunction was rated as 0 percent disabling.  Therefore, the Veteran clearly did not meet the statutory requirements for the payment of special monthly compensation at the housebound rate from October 1, 2008 to May 10, 2010.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

In addition, with regard to statutory housebound benefits, in Bradley v. Peake, the Court held that, although no additional disability compensation may be paid when a total (100 percent) schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability (although perhaps not at a 100 percent level) may form the basis for an award of special monthly compensation.  22 Vet. App. 280, 292-94 (2008) (holding that there could be a situation where a Veteran has a 100 percent schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for housebound special monthly compensation benefits under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)).  

A TDIU rating based on a single disability, but not multiple disabilities, is permitted to satisfy the statutory requirement of a total rating for housebound purposes.  Bradley, 22 Vet. App. at 293.  In this regard, a "TDIU rating that is based on multiple disabilities cannot satisfy the section 1114(s) requirements of 'a service-connected disability' because that requirement must be met by a single disability."  Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010).  However, VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities, regardless of the order in which they were service-connected, to determine whether any combination of disabilities establishes housebound benefits under 38 U.S.C. § 1114(s).  Buie, 24 Vet. App. at 249-250.

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

In the present case, from October 1, 2008 to May 10, 2010, the Veteran's prostate cancer residuals were rated as 40 percent and then 20 percent disabling.  But what is apparent is that from October 1, 2008 to May 10, 2010, the Veteran's prostate cancer residuals of 40 percent and 20 percent do not meet the schedular percentages for a TDIU.  38 C.F.R. §§ 4.16(a), 4.25.  

With regard to an extraschedular rating for a TDIU from October 1, 2008 to May 10, 2010, if the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), such as the case here, rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director of VA C&P.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Consequently, the only remaining question in this case is whether there is plausible evidence from October 1, 2008 to May 10, 2010 the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected prostate cancer residuals, for purposes of a possible extraschedular evaluation during the course of the appeal.  38 C.F.R. § 4.16(b).  

From October 1, 2008 to May 10, 2010, the Board finds that the evidence of record does not demonstrate an inability to secure or follow a substantially gainful occupation due to the Veteran's service-connected prostate cancer residuals, such that the criteria for referral of TDIU on an extraschedular basis are not met.  38 C.F.R. § 4.16(b).  An October 2008 VA occupational therapy note mentioned that the Veteran has been doing some light carpentry work.  A January 2009 VA orthopedic surgery outpatient note observed that the Veteran is able to do all the activities that he wants to do.  A May 2010 VA genitourinary examination stated that for 2-3 days a week, the Veteran is constantly wet, and urine leakage has increased.  However, there was no indication this caused unemployability.  Instead, it was noted by the VA examiner that Veteran stopped working many years before in 1988 due to other disabilities - his PTSD and low back.  In a March 2009 VA Form 9, the Veteran stated that his prostate residuals and PTSD result in lower quality of life and restrictions to living conditions and relationships, but there was no allegation he could not work solely due to his prostate cancer residuals at that time.  Accordingly, the evidence of record is against the referral of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) from October 1, 2008 to May 10, 2010.  Thus, the Veteran is not entitled to statutory housebound benefits from October 1, 2008 to May 10, 2010 on the basis of consideration of a TDIU per the Bradley case.    

Finally, the Board has also considered whether from October 1, 2008 to May 10, 2010, the Veteran met the alternative housebound in fact criteria with regard to being "permanently housebound" as the result of his service-connected disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).  A veteran is permanently housebound when he or she is substantially confined to his or her house (ward or clinical areas, if institutionalized) or immediate premises as a direct result of his or her service-connected permanent disability or disabilities, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id.  

Upon review of the evidence, from October 1, 2008 to May 10, 2010, with regard to the factual housebound criteria, although the Veteran had a single disability rated as 100 percent disabling (PTSD), he was not "permanently housebound" by reason of service-connected disability or disabilities.  Id.  In a March 2009 VA Form 9, the Veteran stated that he was housebound due to incontinence in the bowel and bladder from surgery.  He added that his service-connected prostate residuals and PTSD result in a lower quality of life and restrictions to living conditions and relationships.  However, in contrast, an October 2008 VA occupational therapy note mentioned that the Veteran has been doing some light carpentry work.  A January 2009 VA orthopedic surgery outpatient note observed that the Veteran is able to do all the activities that he wants to do.  There is no support in the record for the Veteran being permanently housebound or substantially confined to his house or immediate premises as a direct result of his service-connected permanent disability or disabilities from October 1, 2008 to May 10, 2010, let alone any evidence showing it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).  The Veteran lay assertions to the contrary are outweighed by the other evidence of record.  

Consequently, for the multiple reasons cited above, the basic requirements for special monthly compensation by reason of being housebound from October 1, 2008 to May 10, 2010 are not met.  38 U.S.C.A. §§ 1114(s), 5107(b); 38 C.F.R. § 3.350(i).  



ORDER

Service connection for a right knee disorder, status post total right knee arthroplasty, is denied. 

Service connection for a left knee disorder, status post total left knee arthroplasty, is denied.

The discontinuance of an award of special monthly compensation based on housebound status for the period from October 1, 2008 to May 10, 2010, was proper, and a restoration of that award is denied. 


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


